Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
2.	Claims 1-15 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Reeves et al (U.S. Patent 8577129) and Dunnett  (U.S. Patent 7034823) failed to teach or fairly suggest, an information processing method of creating a teacher database configured to train an analysis model from an observation image and labeling information corresponding to the observation image using an information processor, wherein the method uses a storage unit, an image processing unit, and a teacher database creating unit, the storage unit stores: image processing data formed of information showing relationship between an observation condition for the observation image and parameter relating to the observation image; and a first observation image, a first observation condition corresponding to the first observation image, and first labeling information corresponding to the first observation image, the image processing unit accepts the first observation, and the teacher database cresting unit creates the teacher database form the second observation image and the first labeling information. . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       

Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9230333), (9014500), (8768070), (8452323) and (8400619).

Conclusion
4.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
01/13/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669